Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Hosaka et al (US PG Pub No. 2016/0230736) teaches 
A method operating an engine of a vehicle, the vehicle comprising a brake pedal, a clutch pedal and a transmission having a neutral position and at least one in-gear position, the method, comprising: 
However the prior art of record fails to adequately show or teach
starting a time when the transmission is moved into the neutral position during an engine stop; 
determining an amount of time the transmission is in neutral; and 
starting the engine from a stop in response to the clutch pedal of the vehicle being depressed concurrently with the transmission being moved out of the neutral position into an in-gear position, wherein the transmission has been in neutral for a predetermined period of time..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747